Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         DETAILED ACTION
Claims 1-12 and 14-21 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is directed to a computer program product comprising a computer readable medium, wherein the term “computer storage medium”. Given its broadest reasonable interpretation, the term “computer storage medium” would typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1).

Regarding claim 1, 3GPP document discloses a method of operating a network node, the network node operating according to a first radio access technology, RAT (Section 1-2, page 1 discloses NR radio uses downlink NR signals supports NR technology), the method comprising: transmitting data in a transmission resource structure (see sections 2-3, page 2 discloses a fixed RE pattern), the transmission resource structure comprising a first set of resource elements for data (see sections 2-3, “it is expected that the front-loaded DMS-RS pattern for fast data decoding should always exist”) and a second set of resource elements for demodulation reference signals, DMRS (see sections 2-3, RE pattern for data demodulation and reference signal DMRS time/frequency pattern), the second set representing at least one pattern in a frequency domain (sections 2-3 discloses reference signal pattern using time/frequency domain using the RRC signaling). 3GPP document discloses the mechanism of coexistence (Section 3) but Bendlin disclose further details regarding coexistence indication. 
In an analogous art,  Bendlin discloses the transmission resource structure being scheduled based on a coexistence indication, the coexistence indication indicating the presence of cell-specific reference signals associated to a second RAT (Paragraphs 0033-00340054-0055 discloses NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes.  Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS.  After a dedicated RRC connection has been established, the LTE CRS pattern, including the MBSFN subframe configuration, can be known to the UE and the UE can rate match the NR PDSCH around 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bendlin to the system of 3GPP document to facilitating physical downlink shared channel time domain resource allocation.  For example, this disclosure relates to facilitating physical downlink shared channel time domain resource allocation based on a slot configuration for a 5G, or other next generation network, air interface (Abstract, Bendlin).

Regarding claims 2 and 12, claims 2 and 12 comprises substantially similar limitations as cited above in claim 1, claimed as a network node configured to perform the steps of claim 1. 

Regarding claim 3, 3GPP document discloses a method of operating a user equipment, the user equipment operating according to a first radio access technology, RAT (Section 1-2, page 1 discloses UE supports NR/LTE technology), the method comprising: receiving data based on a transmission resource structure (see sections 2-3, page 2 discloses a fixed RE pattern, UE receives data in a downlink RE), the transmission resource structure comprising a first set of resource elements for data (see sections 2-3, “it is expected that the front-loaded DMS-RS pattern for fast data decoding should always exist”) and a second set of resource elements for demodulation reference signals, DMRS (see sections 2-3, RE pattern for data demodulation and reference signal DMRS time/frequency pattern), the second set representing at least one pattern in a frequency domain (sections 2-3 discloses reference signal pattern using time/frequency domain using the . 3GPP document discloses the mechanism of coordination (Section 3) but Bendlin disclose further details regarding coordination indication. 
In an analogous art,  Bendlin discloses receiving comprising associating signaling on resource elements to the first set based on a coordination indication indicating the presence of cell-specific reference signals associated to a second RAT (Paragraphs 0033-00340054-0055 discloses NR can co-exist with LTE in overlapping spectrum in both normal and MBSFN LTE DL subframes.  Hence, it can be possible to schedule NR PDSCH transmissions in subframes with CRS.  After a dedicated RRC connection has been established, the LTE CRS pattern, including the MBSFN subframe configuration, can be known to the UE and the UE can rate match the NR PDSCH around the LTE CRS.  Before the UE is configured with a dedicated RRC configuration, NR PDSCH transmissions can be confined to symbols between subsequent CRS transmissions). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bendlin to the system of 3GPP document to facilitating physical downlink shared channel time domain resource allocation.  For example, this disclosure relates to facilitating physical downlink shared channel time domain resource allocation based on a slot configuration for a 5G, or other next generation network, air interface (Abstract, Bendlin).
Regarding claim 4, claim 4 comprises substantially similar limitations as cited above in claim 3, claimed as a UE configured to perform the steps of claim 3. 
Regarding claims 5, 14 and 21, Bendlin wherein the first RAT corresponds to New Radio, NR technology (Paragraphs 0029-0030, NR RAT), and the second RAT corresponds to Long Term Evolution, LTE, technology (Paragraph 0027, LTE RAT). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide .


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of 3GPP TSG RAN WGI 89 Meeting (R1-1708121, hereinafter refereed as “Hangzhou”, reference listed in IDS provided by applicant). 

Regarding claims 6 and 15,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 6 and 15. In an analogous art,  Hangzhou discloses  wherein the transmission resource structure is scheduled to have a duration in symbol time intervals based on the coexistence indication (Section 2.2.2-2.2.3 discloses the mechanism of transmission duration include symbols, indication duration of symbols, slots etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hangzhou to the modified system of 3GPP document and Bendlin to provide timing indication mechanism as slot based transmission (Observation 4). 

Regarding claims 7 and 16,  Hangzhou discloses  wherein the second set is based on a duration in symbol time intervals of the transmission resource structure (Section 2.2.2-2.2.3 discloses the mechanism of transmission duration include symbols, indication duration of symbols, slots etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hangzhou to the modified system of 3GPP document and Bendlin to provide timing indication mechanism as slot based transmission (Observation 4). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Kwak et al. (us 2019/0174440 A1).
Regarding claims 8 and 17,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 8 and 17. In an analogous art, Kwak discloses wherein the first set is punctured in frequency space (Paragraph 0529 discloses if a slot value indicated within given DL control information is after timing (or slot) in which the DL control information is transmitted, a UE performs puncturing on a DL data time or frequency resource region indicated along with the corresponding slot value, and performs decoding on code blocks related to the punctured region again (or discards only the punctured resource region from a UE buffer)).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kwak to the modified system of 3GPP document and Bendlin to provide overhead of a reference signal additionally used for operations .
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Tong et al. (US 2012/0115521 A1).
Regarding claims 9 and 18,  the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 9 and 18. In an analogous art, Tong discloses wherein the transmission resource structure comprises a third set of resource elements puncturing the first set (Fig. 19, paragraphs 0032, 0037, 0043 disclose the radio communication system includes an set up section 
that set ups a user-specific reference signal in the interference resource block, and a puncturing section that performs puncturing at the same temporal frequency position as the temporal frequency position at which the user-specific reference signal is set up on the interference resource block in the serving resource block so as to prevent any signal from being transmitted at the punctured temporal frequency position).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tong to the modified system of 3GPP document and Bendlin to provide a method and a system of setting up a reference signal provided in the present disclosure is used, and at the same time, when an interference power between cells is measured by using the same, it is possible to effectively reduce feedback overhead in a coordinated beamforming (Paragraph 0010, Tong).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, R1-1700402, 1/16/2017-1/20/2017, hereinafter “3GPP document”) in view of Bendlin (US 2019/0334691 A1) and further in view of Islam et al. (US 2018/0063865 A1).
Regarding claims 10 and 19, the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 10 and 19. In an analogous art, Islam discloses wherein the transmission resource structure has an end symbol that is arranged in a symbol before an end symbol of a slot (Paragraph 0052 disclose one or more REs of eMBB symbols at the end of an eMBB interval/TTU may be used to collect information of URLLC arrival during the whole interval.  REs used for collective indication such as a collective indicator 712. Broadcast and/or multicast indication location may be outside the time-frequency resources scheduled for one or multiple eMBB UEs.  Indication can appear every time block or at the end of a scheduling interval). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Islam to the modified system of 3GPP document and Bendlin to provide a wireless device such as a base station may schedule a first transmission of first data (e.g., latency tolerant data) to a first UE on first resources, and transmit second data (e.g., low latency data) to a second UE on a portion of the first resources.  The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator that itself indicates the presence of second data on the first resources (Abstract, Islam).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huwei, Hi Silicon “Consideration of NR signals and Channels mapping around LTE CRS”, 3GPP TSG RAN WG1 .
Regarding claims 11 and 20, the combination of 3GPP document and Bendlin don’t disclose the mechanism of claims 9 and 18. In an analogous art, Yi discloses wherein in a slot in which the data is transmitted, there are scheduled channel state information reference signals after the transmission resource structure (Paragraphs 0213-0214, 0248, 0383-0384 discloses CSI-RS is configured in every 5 slots, the rate matching pattern including the CSI-RS may be configured with every 5 slots.  In addition, in every 5 slots, the UE may be configured with a set of different rate matching patterns. In the case that different beams are used between a control signal and a data, a control symbol may be rate-matched, or different rate matching patterns may be used.  Accordingly, the rate matching pattern may be configured for each beam or for each RS in QCL relation or for each TRP or for each CSI-RS or for each SS block.  According to beam information indicated for data transmission, a set of rate matching patterns may be used.  Each rate matching pattern may indicate one or more applicable beam or RS in QCL relation or SS block). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2021/0204272 A1) discloses an uplink transmitting method for a terminal for supporting a short transmission time interval (TTI) length in a wireless communication system, the method being performed by the terminal and including receiving an enable or disable configuration of frequency hopping for uplink control information, when the frequency hopping 
Tiirola et al. (US 2019/0238279 A1) discloses the mechanism of using different modes using LTE or 5G RAT, see Fig. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROMANI OHRI/Primary Examiner, Art Unit 2413